

Exhibit 10.1

ROCKET TRAVEL, INC.
2012 STOCK INCENTIVE PLAN
1.    Purpose and Eligibility
The purpose of this 2012 Stock Incentive Plan (the “Plan”) of Rocket Travel,
Inc. (the “Company”) is to provide stock options and other equity interests
(including restricted stock, restricted stock units and other stock-based
interests) in the Company (each an “Award”) to employees, officers, directors,
consultants and advisors of the Company and its Subsidiaries, all of whom are
eligible to receive Awards under the Plan. Any person to whom an Award has been
granted under the Plan is deemed a “Participant”. Additional definitions are
contained in Section 8.
2.    Administration
a.    Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, to adopt, amend
and repeal rules relating to the Plan, to interpret, reconcile inconsistencies
and correct the provisions of the Plan and of any Award and, subject to the
limitations of the Plan, to modify and amend any Award. All decisions by the
Board shall be made in the Board’s sole discretion and shall be final and
binding on all interested persons. Neither the Company nor any member of the
Board shall be liable for any action or determination relating to the Plan made
in good faith.
b.    Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean such Committee or the Board (or the officers
referred to in Section 2(c)).
3.    Stock Available for Awards
a.    Number of Shares. Subject to adjustment under Section 3(c), the aggregate
number of shares of Common Stock of the Company (the “Common Stock”) that may be
issued pursuant to Awards granted under the Plan is 300,000 shares. If any Award
expires unexercised or is terminated, surrendered or forfeited, in whole or in
part, the unissued Common Stock covered by such Award shall again be available
for the grant of Awards under the Plan. If shares of Common Stock issued
pursuant to the Plan are repurchased by, or are surrendered or forfeited to, the
Company at no more than cost, such shares of Common Stock shall again be
available for the grant of Awards under the Plan. Notwithstanding the foregoing,
however, the cumulative number of shares that may be issued under the Plan
pursuant to the exercise of Incentive Stock Options shall not exceed 300,000
shares. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.




--------------------------------------------------------------------------------



b.    Per-Participant Limit. Subject to adjustment under Section 3(c), no
Participant may be granted Awards during any one fiscal year to purchase more
than 300,000 shares of Common Stock.
c.    Adjustment to Common Stock. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination or reclassification of
shares, spin-off, or other similar change in capitalization or event, (i) the
number and class of securities available for Awards under the Plan and the
per-Participant share limit, (ii) the number and class of securities, vesting
schedule and exercise price per share of each outstanding Award, (iii) the
repurchase price per security subject to repurchase and (iv) the terms of each
other outstanding stock-based Award shall be adjusted by the Company (or
substituted Awards may be made) in a manner determined by the Board to be
appropriate. If Section 7(e) applies for any event, this Section 3(c) shall not
be applicable.
4.    Stock Options
a.    General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the terms, conditions and
limitations applicable to the grant or exercise of each Option and to the Common
Stock issued upon the exercise of each Option, including vesting provisions,
repurchase provisions and restrictions upon sale or transfer thereof, as it
considers advisable.
b.    Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option”, as defined in Section 422 of the Code (an “Incentive
Stock Option”), shall be granted only to employees of the Company and shall be
subject to and shall be construed consistently with the requirements of Section
422 of the Code. The Board and the Company shall have no liability if an Option
or any part thereof that is intended to be an Incentive Stock Option does not
qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option is referred to herein as a “Nonstatutory Stock Option” or
“Non-Qualified Stock Option”.
c.    Exercise Price. The Board shall establish the exercise price (or determine
the method by which the exercise price shall be determined) at the time each
Option is granted and specify it in the applicable Option agreement.
d.    Vesting and Duration of Options. Each Option shall vest and be exercisable
at such times and for such periods and subject to such terms and conditions
relating thereto as the Board may specify in the applicable Option agreement.
e.    Exercise of Option. Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person together with payment
in full as specified in Section 4(f) for the number of shares for which the
Option is exercised.
f.    Payment Upon Exercise. The exercise price and any required withholding
taxes in respect of Common Stock purchased upon the exercise of an Option shall
be paid for by one or any combination of the following forms of payment:

2



--------------------------------------------------------------------------------



(i)    by check payable to the order of the Company;
(ii)    except as otherwise expressly provided in the applicable Option
agreement, and only if the Common Stock is then publicly traded, delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price and any
required tax withholding, or delivery by the Participant to the Company of a
copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding; or
(iii)    to the extent permitted by applicable law but only as expressly
provided in the applicable option agreement, by (x) delivery of shares of Common
Stock owned by the Participant valued at fair market value (as determined by the
Board or as determined pursuant to the applicable Option agreement), (y)
delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (z) payment of such other lawful consideration as
the Board may determine.
g.    Repricing of Options. The Board may, without stockholder approval, amend
any outstanding Option to reduce the exercise price of such Option. The Board
may also, without stockholder approval, cancel any outstanding Option and grant
in substitution therefor new Options covering the same or a different number of
shares of Common Stock and having a lower exercise price than the cancelled
Option.
5.    Restricted Stock Awards
a.    Grants. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the Participant in the event that conditions specified in the applicable
Award are not satisfied prior to the end of the applicable restriction period or
periods established by the Board for such Award. The Board may also grant Awards
entitling recipients to receive shares of Common Stock to be delivered in the
future, with such delivery subject to a risk of forfeiture or other restrictions
that will lapse upon the satisfaction of one or more conditions set forth in the
applicable Award (“Restricted Stock Units”). Restricted Stock and Restricted
Stock Units are each referred to as “Restricted Stock Awards”.
b.    Terms and Conditions. The Board shall determine the terms and conditions
of any such Restricted Stock Award. Shares of Restricted Stock shall be
registered in the name of the Participant and, unless otherwise determined by
the Board, shall be either (i) held in book entry form subject to the Company’s
instruction or (ii) evidenced by a stock certificate bearing appropriate legends
and deposited by the Participant, together with a stock power endorsed in blank,
with the Company (or its designee). After the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the shares of
Restricted Stock no longer subject to such restrictions to the Participant or,
if the Participant has died, to the beneficiary designated by a Participant, in
a manner determined by the Board, to receive amounts due or exercise rights of
the Participant in the

3



--------------------------------------------------------------------------------



event of the Participant’s death (the “Designated Beneficiary”). In the absence
of an effective designation by a Participant, Designated Beneficiary shall mean
the Participant’s estate.
c.    Provisions Applicable to Restricted Stock Units.
(i)    Upon the vesting or lapse of restrictions with respect to each Restricted
Stock Unit, the Participant shall be entitled to receive from the Company one
share of Common Stock or, if expressly authorized by the Board in the grant of
such Restricted Stock Unit, cash equal to the fair market value of one share of
Common Stock.
(ii)    The Board may grant recipients of Restricted Stock Units the right to
receive an amount equal to any dividends or distributions declared and paid on
an equal number of shares of Common Stock (“Dividend Equivalents”). Dividend
Equivalents may be paid currently or credited to an account for the benefit of a
Participant, may be settled in cash and/or shares of Common Stock and may be
subject to the same restrictions as the Restricted Stock Units in respect of
which they were paid, all as set forth in the applicable Award.
(iii)    A Participant shall have no voting rights with respect to any
Restricted Stock Units.
6.    Other Stock-Based Awards
The Board shall have the right to grant other Awards based upon the Common
Stock, or based upon any other authorized class or series of capital stock,
having such terms and conditions as the Board may determine, including, without
limitation, the grant of shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights, phantom stock awards or stock units.
7.    General Provisions Applicable to Awards
a.    Transferability of Awards. Except as the Board may otherwise determine or
provide in an Award, Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant or, in the case of a Non-Statutory Stock Option, pursuant to a
qualified domestic relations order. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees.
b.    Documentation. Each Award under the Plan shall be evidenced by a written
instrument in such form as the Board shall determine or as executed by an
officer of the Company pursuant to authority delegated by the Board. Each Award
may contain terms and conditions in addition to those set forth in the Plan;
provided, however, that in the event of any conflict in the terms of the Plan
and Award, the terms of the Plan shall govern.
c.    Board Discretion. The terms of each type of Award need not be identical,
and the Board need not treat Participants uniformly.

4



--------------------------------------------------------------------------------



d.    Termination of Status. The Board shall determine and set forth in the
Award agreement the effect on the Award of the disability, death, retirement,
authorized leave of absence or other change in the employment or other status of
the Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.
e.    Acquisition of the Company
(i)    Consequences of an Acquisition. Upon the consummation of an Acquisition,
the Board or the board of directors of the surviving or acquiring entity (as
used in this Section 7(e)(i), also the “Board”), shall, as to outstanding Awards
(on the same basis or on different bases as the Board shall specify), either:
(A)    make appropriate provision for the continuation of such Awards by the
Company (if the Company is the surviving corporation) or the assumption of, or
substitution for, such Awards by the surviving or acquiring entity in either
case by substituting on an equitable basis for the shares then subject to such
Awards either (1) the consideration payable with respect to the outstanding
shares of Common Stock in connection with the Acquisition, (2) shares of stock
of the surviving or acquiring corporation or (3) such other securities or other
consideration as the Board deems appropriate, the fair market value of which (as
determined by the Board in its sole discretion) shall not materially differ from
the fair market value of the shares of Common Stock subject to such Awards
immediately preceding the Acquisition; or
(B)    upon written notice, provide that one or more Awards then outstanding
must be exercised, in whole or in part, within a specified number of days of the
date of such notice, at the end of which period such Awards shall terminate; or
(C)    provide that one or more Awards then outstanding, in whole or in part,
shall be terminated in exchange for a cash payment equal to the excess of the
fair market value (as determined by the Board in its sole discretion) for the
shares subject to such Awards over the exercise price, if any, thereof.
Unless otherwise determined by the Board (on the same basis or on different
bases as the Board shall specify), any repurchase rights or other rights of the
Company that relate to an Award shall continue to apply to consideration,
including cash, that has been substituted, assumed or amended for an Award
pursuant to this paragraph. The Company may require that all or any portion of
any such consideration payable in respect of an Award in connection with an
Acquisition shall be held in escrow (including in an escrow pursuant to the
agreement effecting such Acquisition) in order to effectuate any continuing
restrictions.
(ii)    Acquisition Defined. An “Acquisition” shall mean the consummation of any
of the following events: (x) any sale, lease, exchange or other disposition of
all or substantially all of the assets or capital stock of the Company (other
than in a spin-off or similar transaction); (y) a sale, merger, consolidation,
reorganization, stock purchase, contribution or other similar transaction (in a
single transaction or a series of related transactions) of the Company with or
into

5



--------------------------------------------------------------------------------



any other corporation or corporations or other entity, or any other corporate
reorganization, in each case where the stockholders of the Company immediately
prior to such event (in their capacity as such) do not retain beneficial
ownership, directly or indirectly, of more than fifty percent (50%) of the
voting power of and interest in the Company, its successor or the entity that
controls the Company or its successor; or (z) any other acquisition of the
business of the Company determined by the Board to constitute an Acquisition.
Notwithstanding the foregoing, a transaction shall not constitute an Acquisition
if its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who hold the Company’s
securities immediately before such transaction.
(iii)    Assumption of Options Upon Certain Events. In connection with a merger
or consolidation of an entity with the Company or the acquisition by the Company
of property or stock of an entity, the Board may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.
f.    Withholding. Each Participant shall pay to the Company, or make provisions
satisfactory to the Company for payment of, any taxes required by law to be
withheld in connection with Awards to such Participant no later than the date of
the event creating the tax liability. The Board may allow Participants to
satisfy such tax obligations in whole or in part by transferring shares of
Common Stock, including shares retained from the Award creating the tax
obligation, valued at their fair market value (as determined by the Board or as
determined pursuant to the applicable option agreement). The Company may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind, including salary or wages, otherwise due to a Participant.
g.    Amendment of Awards. The Board may amend, modify or terminate any
outstanding Award including, but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any anticipated
consequences, would not materially and adversely affect the Participant.
h.    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) all applicable withholding obligations have been paid or provided
for, (iii) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iv) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.
i.    Acceleration. The Board may at any time provide that any Awards may become
exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be,
despite the fact that the foregoing actions may (i) cause the

6



--------------------------------------------------------------------------------



application of Sections 280G and 4999 of the Code if a change in control of the
Company occurs or (ii) disqualify all or part of an Option as an Incentive Stock
Option.
j.    Compliance with Code Section 409A. No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant or any amendment or modification, specifically
provides that the Award is not intended to comply with Section 409A of the Code.
The Plan and each Award are hereby modified and limited as necessary to comply
with applicable requirements of Section 409A. Notwithstanding the foregoing,
neither the Company nor any member of the Board shall have any liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A is not so exempt or compliant or for any action
taken by the Board.
8.    Miscellaneous
a.    Definitions.
(i)     “Company,” for purposes of eligibility under the Plan, shall include
Rocket Travel, Inc. and any present or future subsidiary corporations of Rocket
Travel, Inc., as defined in Section 424(f) of the Code (a “Subsidiary”), and any
present or future parent corporation of Rocket Travel, Inc. as defined in
Section 424(e) of the Code. For purposes of Awards other than Incentive Stock
Options, the term “Company” shall include any other business venture in which
the Company has a direct or indirect significant interest, as determined by the
Board in its sole discretion.
(ii)     “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.
(iii)    “employee” for purposes of eligibility under the Plan any person who
has commenced employment with the Company and is treated as an employee in the
records of the Company.
b.    No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan.
c.    No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock or other capital stock to
be distributed with respect to an Award until becoming the record holder
thereof.
d.    Effective Date and Term of Plan. The Plan shall become effective on the
date on which it is adopted by the Board. No Awards shall be granted under the
Plan after the completion of ten years from the date on which the Plan was
adopted by the Board, but Awards previously granted may extend beyond that date.

7



--------------------------------------------------------------------------------



e.    Amendment of Plan. The Board may amend, suspend or terminate the Plan or
any portion thereof at any time.
f.    Authorization of Sub-Plans. The Board may establish one or more sub-plans
under the Plan for purposes of satisfying applicable securities, tax or other
laws of various jurisdictions. The Board shall establish such sub-plans by
adopting supplements to this Plan containing such terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction.
g.    Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.
Adopted by the Board of Directors on
October 17, 2012


Approved by the stockholders on
October 17, 2012





8

